DETAILED ACTION
This office action is in response to the amendment filed September 20, 2022 in which claims 1, 3-8, 11-14, 16-18, and 21 are presented for examination and claims 2, 9, 10, 15, 19, and 20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

	
Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  Line 2 of Claims 1 and 21 recite the word “comprising” followed by what appears to be semicolon, however the word “comprising” in this context should be followed by a colon.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11, 14, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10,264,831 Hemker in view of USPN 6,110,156 Mendonca and in further view of US Pub No. 2013/0298302 Whaley.
To claim 1, Hemker discloses an ostomy garment (20) (see Figures 2-4; col. 2, line 65 – col. 5, line 15) configured to be worn by an individual (see especially Figures 2 and 4), comprising:
said garment comprising one of a one-way and two-way stretchable material (col. 4, lines 49-59);
an interior surface (22) having a first wedge or rectangular shaped pocket (46b) located in a lower front position of the garment and a second wedge (46a) or rectangular shaped pocket located in a lower front position of the garment (see Figures 3-4; col. 3 line 60 – col. 4, line 22); and
at least one shoulder support (annotated Figure 3, see below),
wherein the ostomy garment is a form-fitting garment configured to adapt to a body contour of the individual (see especially Figure 2; col. 4, lines 49-59).

    PNG
    media_image1.png
    915
    706
    media_image1.png
    Greyscale

Hemker discloses a garment for post operative use configured to hold surgical drain bulbs (Abstract).
Hemker does not expressly disclose a garment configured to hold first and second ostomy pouches.
However, Mendonca teaches a garment (10’’, 10’’’) configured to hold first and second ostomy pouches (see Figures 10-11; col. 3, lines 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second ostomy bags in the garment of Hemker as taught by Mendonca because Mendonca teaches that this configuration is known in the art and beneficial for individuals having two ostomies (col. 3, lines 24-33).
Examiner respectfully notes that is has been held that mere duplication of essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).
Examiner respectfully asserts that the “stretch fabric” of the modified garment of Hemker (i.e. Hemker in view of Mendonca, as detailed above) would be either a one-way or two-way stretchable material (col. 4, lines 49-59 of Hemker).
However, in the interest of promoting compact prosecution, to the extent to which the modified garment of Hemker does not teach one of a one-way and two-way stretchable material, to which Examiner does not concede, Whaley teaches an upper body garment comprising a stretch material that is a 2-way stretch material (paras. 0055-0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stretch material of the modified garment of Hemker to be a 2-way stretch material as taught by Whaley because Whaley teaches that 2-way stretch material is known in the art and provides the advantage of allowing greater stretch in the horizontal direction than the vertical direction (para. 0056).  It would further have been obvious to one of ordinary skill in the art that a 2-way stretch fabric would allow the garment to stretch to accommodate an expanding ostomy bag without distorting the garment in the vertical direction or causing sagging.  

To claim 3, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment wherein the two-way stretchable material is configured to stretch in a horizontal direction (para. 0056 of Whaley).

To claim 4, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment wherein the two-way stretchable material is configured with a greater capacity for stretching in the horizontal direction than in a vertical direction (para. 0056 of Whaley).

To claim 5, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment wherein the two-way stretchable material is spandex, elastane, or neoprene (para. 0057 of Whaley; LYCRA = spandex).

To claim 6, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment wherein said one-way stretch material stretches horizontally or vertically (col. 4, lines 49-59 of Hemker; paras. 0055-0058 of Whaley).

To claim 7, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment further comprising a front fastener (see Figure 2 of Hemker; col. 3, lines 5-26 of Hemker).

To claim 8, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment wherein the front fastener extends from a top hem of the garment to a bottom hem of the garment (see Figure 2 of Hemker; col. 3, lines 5-26 of Hemker).

To claim 11, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment further comprising a liner held within an interior surface of at least one of said first wedge or rectangular shaped pocket and said second wedge or rectangular shaped pocket (col. 4, lines 19-22).

To claim 14, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment wherein said first wedge or rectangular shaped pocket comprises a first pocket (46b) located on a left side of the garment and said second wedge (46a) or rectangular shaped pocket comprises a second pocket located in the lower front position on the right side of the garment (see Figures 3-4 of Hemker; col. 3 line 60 – col. 4, line 22 of Hemker).

To claim 16, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment wherein the form-fitting garment is at least one of a tank-top, a camisole, or lingerie (see especially Figure 2 of Hemker; garment 20 of Hemker can at least be considered a tank-top).

To claim 17, Hemker teaches a method for discreetly using an ostomy pouch with a garment (20) (see Figures 2-4; col. 2, line 65 – col. 5, line 15) worn by an individual comprising:
providing one of a one-way and two-way stretchable material for making the garment (col. 4, lines 49-59) and a front fastener (23) for closing and opening the garment (see Figure 2; col. 3, lines 5-26),
forming a first rectangular or wedge shaped pocket (46a) in a lower front position of an interior surface of the garment (see Figures 3-4; col. 4, lines 7-22);
manipulating the front fastener such that the garment is in a form-fitting position (see Figure 2; col. 3, lines 5-26).
Hemker discloses a method comprising a garment for post operative use configured to hold surgical drain bulbs (Abstract).
Hemker does not expressly disclose a method comprising a garment configured to hold a first ostomy pouch.
However, Mendonca teaches method comprising a garment (10’’, 10’’’) configured to hold a first ostomy pouch (see Figures 10-11; col. 3, lines 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first ostomy bag in the garment of Hemker as taught by Mendonca because Mendonca teaches that this configuration is known in the art and beneficial for individuals requiring an ostomy (col. 3, lines 24-33).
The modified invention of Hemker (i.e. Hemker in view of Mendonca, as detailed above) discloses a method including a stretchable material (col. 4, lines 49-59 of Hemker).
The modified garment of Hemker does not expressly teach a method including one of a one-way and two-way stretchable material, the stretchable material being configured to stretch in at least a horizontal direction.
However, Whaley teaches a method comprising an upper body garment comprising a stretch material that is a 2-way stretch material, the stretchable material being configured to stretch in at least a horizontal direction (paras. 0055-0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stretch material of the modified invention of Hemker to be a 2-way stretch material, the stretchable material being configured to stretch in at least a horizontal direction as taught by Whaley because Whaley teaches that 2-way stretch material is known in the art and provides the advantage of allowing greater stretch in the horizontal direction than the vertical direction (para. 0056).  It would further have been obvious to one of ordinary skill in the art that a 2-way stretch fabric would allow the garment to stretch to accommodate an expanding ostomy bag without distorting the garment in the vertical direction or causing sagging.  

To claim 18, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches a method further comprising making the garment from the stretchable material such that the garment has a greater capacity for stretching in the horizontal direction than in a vertical direction (para. 0056 of Whaley).

To claim 21, Hemker discloses an ostomy garment (20) (see Figures 2-4; col. 2, line 65 – col. 5, line 15) configured to be worn by an individual comprising:
an interior surface (22) having at least one shaped pocket (44a-44d, 46a, 46b) located in a lower front position of the garment (see Figures 3-4; col. 3, line 60 – col. 4, line 22);
a front fastener (23) extending from a top hem of the garment to a bottom hem of the garment, the front fastener configured to be manipulated such that the garment is in a form-fitting position (see especially Figure 2; col. 3, lines 5-26; col. 4, lines 49-59).
Hemker discloses a garment for post operative use configured to hold surgical drain bulbs (Abstract).
Hemker does not expressly disclose a garment configured to hold an ostomy pouch.
However, Mendonca teaches a garment (10’’, 10’’’) comprising at least one pocket configured to receive an ostomy pouch (see Figures 10-11; col. 3, lines 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an ostomy pouch in the garment of Hemker as taught by Mendonca because Mendonca teaches that this configuration is known in the art and beneficial for individuals requiring an ostomy (col. 3, lines 24-33).
The modified invention of Hemker (i.e. Hemker in view of Mendonca, as detailed above) does not expressly teach an ostomy garment wherein the stretch material is a 2-way stretch material configured to stretch in a horizontal direction or a vertical direction.
However, Whaley teaches an upper body garment comprising a stretch material that is a 2-way stretch material configured to stretch in a horizontal direction or a vertical direction (paras. 0055-0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stretch material of modified invention of Hemker to be a 2-way stretch material as taught by Whaley because Whaley teaches that 2-way stretch material is known in the art and provides the advantage of allowing greater stretch in the horizontal direction than the vertical direction (para. 0056).  It would further have been obvious to one of ordinary skill in the art that a 2-way stretch fabric would allow the garment to stretch to accommodate an expanding ostomy bag without distorting the garment in the vertical direction or causing sagging.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hemker in view of Mendonca and Whaley (as applied to claims 1 and 11, above) and in further view of US Pub No. 2015/0101108 Wallace.
To claim 12, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment further comprising a liner held within an interior surface of at least one of said first wedge or rectangular shaped pocket and said second wedge or rectangular shaped pocket (col. 4, lines 19-22).
The modified invention of Hemker does not expressly teach an ostomy garment wherein the liner is configured to be removed from said at least one of said first wedge or rectangular shaped pocket and said second wedge or rectangular shaped pocket.
However, Wallace teaches a pocket (21) comprising a liner (56) wherein the liner is configured to be removed at least one pocket (see Figure 1; para. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the liner of the modified invention of Hemker to be removable as taught by Wallace because Wallace teaches that this configuration is known in the art and prevents liquid leakage (para. 0031).  It would further have been obvious to one of ordinary skill that a removable liner could be cleaned or replaced if it becomes soiled.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hemker in view of Mendonca and Whaley (as applied to claims 1 and 11, above) in further view of USPN 5,142,702 Piloian.
To claim 13, the modified invention of Hemker (i.e. Hemker in view of Mendonca and Whaley, as detailed above) further teaches an ostomy garment further comprising a liner held within an interior surface of at least one of said first wedge or rectangular shaped pocket and said second wedge or rectangular shaped pocket (col. 4, lines 19-22).
The modified invention of Hemker does not expressly teach an ostomy garment wherein said at least one of said first wedge or rectangular shaped pocket and said second wedge or rectangular shaped pocket by a snap fastener, a zipper, a sliding fastener, a twist tie, a clip fastener, or a hook and loop fastener.
However, Piloian teaches an ostomy garment (see Figures 1-3; col. 2, lines 3-46) comprising a liner (14) held within an interior surface of at least one pocket (see Figures 1-3; col. 2, lines 15-46), wherein the liner is held within the at least one pocket by a snap fastener, a zipper, a sliding fastener, a twist tie, a clip fastener, or a hook and loop fastener (see Figures 1-3; col. 2, lines 15-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Hemker to include a fastener to secure the liner as taught by Piloian because Piloian teaches that this configuration is known in the art and beneficial for securing the ostomy pouch in place (col. 2, lines 15-23).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732